DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on March 9, 2022. Claims 1 and 11 are amended.
The applicant contends:
(1) Caveney’s substrate holder (38) is slaved to the transfer arm, thereby foreclosing the possibility of its independent rotation (p. 10).
(2) Seol does not teach the claimed feature of a transfer arm transporting substrates “through each of the...two substrate transport ports arranged side by side” with “no more than one…independent drive axis” (p. 12).  
In response,
(1) The examiner accepts this characterization but notes that it is external to the scope of the prevailing claim set. Claim 1 merely requires the independent movement of the two transfer arms in relation to each other and the base arm link. Because the claim does not require the independent operation of the holder, arguments pertaining to this matter are not germane. 
(2) Firstly, the examiner observes that this limitation remains rejected under 112, first paragraph. Secondly, claim 1 recites the substrate holder as a subcomponent of the transfer arm. As shown by Figure 2 of Seol, then, transfer arm 154, which serves as the holder, can simply rotate from one port to the other about its associated drive axis, i.e., 154 would subsequently occupy the position vacated by arm 152. The examiner understands this sequence as satisfying the claimed requirement of effecting substrate transport “with a respective transfer arm and with no more than one…independent drive axis,” as the base arm link’s movement is not required to effect the aforesaid act of transport.
The rejections are maintained.
Claim Objections
Claims 1 and 11 are objected to for grammatical reasons. The penultimate paragraph of each reads: “each transfer arm is coupled…to each other [sic] transfer arm of the two transfer arms…” Rather than “to each other,” the examiner suggests to the other transfer arm.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 and 11, as well as their dependents, are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The final paragraph of claims 1 and 11 have been amended to recite the following: “…effecting, with a respective transfer arm and with no more than one of the different independent drive axis from the three independent drive axes, independent transport of substrates…through each of the…transport ports arranged side by side.”
The examiner understands this description as establishing the capacity of one of the two transfer arms to access both side by side transport ports while holding the base arm link in a fixed position. (Adjusting the position of the base arm link during this act of transfer would recruit a second drive axis, yet the limitation clearly demands “no more than one” such axis can be used.) The examiner cannot locate support for this diction in the written disclosure. Alternatively, Figure 12 depicts Applicant’s claimed embodiment but as shown, the base arm link (220) is oriented at an angle to facilitate the transfer arm’s access to port 1140E. There is no indication that this same transfer arm can access port 1140F without changing the position of the base arm link. Yet orienting the position of the base arm link towards port 1140F would entail the use of a second independent drive axis, a possibility the contested limitation directly proscribes.
Possibly, if the base arm link (220) was situated directly between ports 1140E and 1140F, a given transfer arm would be capable of accessing both without requiring any further movement of the base arm link, but the original disclosure provides no evidence supporting this presumption. As such, the new material constitutes new matter.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 11, as well as their dependents, are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The sixth paragraphs of each of claims 1 and 11 read: “each transfer arm respectively having a corresponding substrate holder coupled to the respective transfer arm.” The transfer arm cannot both include the holder and be simultaneously coupled to it – the first portion of the excerpt implies said holder is a sub-component of the transfer arm and the latter implies said holder is separate and distinct from the transfer arm. Resolution of this contradiction is required. To advance prosecution, the examiner will accept the prior art disclosure of a transfer arm either comprising or being coupled to a holder as satisfying the contested limitation.
Separately, the sixth paragraph also stipulates that “the other axis of rotation” is a “common axis of rotation, with respect to the base arm link.” The examiner notes that the feature of the other axis being a common axis does not supervene upon the base arm link, i.e., the axis will be common with or without respect to the base arm link. Thus, the phrase “with respect to the base arm link” is redundant and ought to be deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Caveney et al., US 2003/0223853, in view of Seol, US 2008/0008569.
Claims 1-2: Caveney discloses a substrate processing apparatus, comprising:
A transport chamber (12) having at least one lateral side coupled to two substrate transport ports (30) (Fig. 1);
A substrate transport apparatus (24) mounted inside the transport chamber, including (Fig. 5):
A drive section (234) having motors (262, 264, 266) with three independent axes of rotation [0031];
A base arm link (240) coupled to the drive section and having an axis of rotation (Z) disposed at one end thereof;
Wherein the base arm link is pivotally mounted inside the transport chamber at a fixed location;
Two transfer arms (242, 244) each having a corresponding substrate holder (238, 239);
Wherein each transfer arm is mounted to another end of the base arm link at another axis of rotation (Z1) common to both transfer arms (Fig. 2);
Wherein each transfer arm is coupled to the drive section to be rotated independently by a different drive axis from the drive axes of the drive section [0034-35];
Caveney contemplates an embodiment in which the transfer apparatus is fixed [0020]. Although it seems intuitive that the unit would retain its capacity to deliver substrates to multiple ports, the reference does not explicitly state this. In supplementation, Seol discloses a processing apparatus having a transport chamber (130), whereby a lateral sidewall includes two process chambers (140), or “ports,” arranged side by side ([0024], Fig. 7). A substrate transport apparatus (150) having a base arm link (164), a transfer arm (162), and two end effectors (152, 154) is mounted inside the transport chamber (Fig. 2). As shown, for a given position of the base arm link, the transport apparatus is capable of accessing both ports simultaneously. Because each end effector can be swapped independently via their respective drive motors (186, 188), a given end effector is structurally capable of accessing each port without moving the base arm link, as the claims require [0037-38]. Seol, then, serves as an evidentiary reference demonstrating that a robot like Caveney’s, if situated within a structurally compatible transport chamber, would be mechanically capable of accessing two lateral ports with a single transfer arm. It would have been obvious to integrate Caveney’s robot with a transfer chamber of Seol’s paradigm to maximize transfer capacity. 
Lastly, the examiner notes that Caveney contemplates embodiments where the transfer apparatus’ drive section “could have more than three motors” [0031]. In light of Seol’s disclosure of dedicated motors for each end effector, one of ordinary skill would be motivated to configure Caveney’s robot likewise, especially considering the disclosure’s explicit admission as to the plausibility of such a modification.  
Claim 3: The drive section includes a coaxial drive shaft arrangement [0031].
Claim 4: Caveney provides a z-axis drive to move the transport apparatus vertically but is silent regarding its location [0037]. Even so, it would have been obvious to integrate the z-axis drive, along with the other drives, within the drive shaft, as it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claims 5-6: Caveney is silent regarding the type of workpiece the transport apparatus is configured to handle, but engineering a substrate holder to accommodate the wafer-type which is intended to be processed is a design choice that would have been obvious to the skilled artisan.
Claim 7: As delineated by Figure 2, the base arm link (40) is unarticulated.
Claim 8: The two transfer arms (242, 244) are independently rotatable [0035].
Claim 9: As shown by Figure 1, the transfer port (30) is spaced a distance from the transport apparatus’ axis of rotation.
Claim 10: As the transport apparatus is laterally moveable, an operator can simply situate it between the two ports to satisfy this limitation.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Gilchrist, US 6,737,826. Gilchrist teaches a transport chamber (13) comprising a transport apparatus (42) including a base arm link (72), and two transfer arms (62, 66), which can be moved independently of said base arm link (5, 39ff).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716